Pages where confidential treatment has been requested are stamped “Confidential
Treatment

Requested and the Redacted Material has been separately filed with the
Commission,” and places

where information has been redacted have been marked with (***).

 

Exhibit 10.23L

NINTEENTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

THIS NINTEENTH AMENDMENT (this “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a Colorado
limited liability company (“Customer”). This Amendment shall be effective as of
the date last signed below (the “Effective Date”). CSG and Customer entered into
a certain CSG Master Subscriber Management System Agreement (Document #2301656)
entered into effective as of January 1, 2010 (the “Agreement”), and now desire
to further amend the Agreement in accordance with the terms and conditions set
forth in this Amendment. If the terms and conditions set forth in this Amendment
shall be in conflict with the Agreement, the terms and conditions of this
Amendment shall control. Any terms in initial capital letters or all capital
letters used as a defined term but not defined in this Amendment shall have the
meaning set forth in the Agreement, as amended hereby. Upon execution of this
Amendment by the parties, any subsequent reference to the Agreement between the
parties shall mean the Agreement as amended by this Amendment. Except as amended
by this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

CSG and Customer agree as follows as of the Effective Date:

 

1. Schedule C, Export Approved Products and Export Approved Countries, of the
Agreement shall be amended to add El Salvador to the list of Foreign Countries.

 

2. CSG and Customer agree that notwithstanding the provisions of Section 1
(d) of Attachment B to the Amended and Restated Third Amendment to the Agreement
(which was effected by the Tenth Amendment to the Agreement (CSG document number
2307267) to the Agreement) made effective by the parties hereto on January 14,
2011, Section 1(d) shall be amended to add a new subsection (iii) as follows:

 

  (iii) The following CIE’s shall not be delivered at the time of migration to
ACP, and CSG will use commercially reasonable efforts to deliver these projects
in calendar year 2012 following completion of the ACP migration:

*.********    **    ****** ***** *********

*.********    **    ******* */* *** */*

*.********    **    *** ******/****** **** *********

 

  10. 3. Item 10 of Schedule F (Fees) CSG Services, Section I (Processing),
Subsection C (Listing of Products and Services to be provided to Customer by CSG
in consideration of the Monthly Processing Fee) is hereby amended to insert the
phrase “ACP Customer DDE” immediately following the phrase “work order rejects
for bulk master linking” and immediately before the phrase “and emi files.”

Signature Page Follows



--------------------------------------------------------------------------------

*** Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH NETWORK L.L.C.    CSG SYSTEMS, INC. By:  

/s/ Michael K. McClaskey

   By:  

/s/ Michael J. Henderson

Name: Michael K. McClaskey    Name: Michael J. Henderson Title:   Senior Vice
President and Chief Information Officer    Title:   EVP Sales & Marketing Date:
  1-12-12    Date:   1/13/12

 

2 / 2